Title: To James Madison from Samuel Stanhope Smith, 13 February 1812 (Abstract)
From: Smith, Samuel Stanhope
To: Madison, James


13 February 1812, Princeton. Assures JM that Josiah Simpson “of this State having been named … for an honourable appointment under government … is a gentleman of excellent natural talents, & of very respectable literary attainments.” Cannot judge his legal knowledge but knows “he bears a fair & excellent reputation among the gentlemen of his profession.” “In politics, he is what is called in party dialect, a true republican: but with me, if a man be wise & honest, he is equally my friend.” Offers his compliments to Mrs. Madison and in a postscript adds: “I have lately had a slight paralytic stroke, in my right side particularly, which affects my hand writing.”
